UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
FRANKI L.,

                        Plaintiff,                6:18-cv-741
                                                  (GLS)
                 v.

COMMISSIONER OF
SOCIAL SECURITY,

                   Defendant.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFF:
Office of Peter W. Antonowicz          PETER W. ANTONOWICZ, ESQ.
148 West Dominick Street
Rome, NY 13440

FOR THE DEFENDANT:
HON. GRANT C. JACQUITH                 CATHARINE L. ZURBRUGG
United States Attorney                 Special Assistant U.S. Attorney
100 South Clinton Street
Syracuse, NY 13261

Ellen E. Sovern
Acting Regional Chief Counsel
Office of General Counsel, Region II
26 Federal Plaza, Room 3904
New York, NY 10278

Gary L. Sharpe
Senior District Judge
                      MEMORANDUM-DECISION AND ORDER

                                         I. Introduction

      Plaintiff Franki L. challenges the Commissioner of Social Security’s

denial of Social Security Disability Insurance (DIB) and Supplemental

Security Income (SSI), seeking judicial review under 42 U.S.C. §§ 405(g)

and 1383(c)(3). (Compl., Dkt. No. 1.) After reviewing the administrative

record and carefully considering Franki’s arguments, the Commissioner’s

decision is affirmed and the complaint is dismissed.

                                         II. Background

      Franki applied for DIB in 2013 and SSI benefits in 2014. (Tr.1 at 245-

46, 375-85.) When her applications were denied, (id. at 250-65), she

requested a hearing before an Administrative Law Judge (ALJ), (id. at 266-

68), which was held on January 11, 2016, (id. at 163-95), and continued on

June 27, 2016, (id. at 196-212). On September 6, 2016, the ALJ issued a

decision denying Franki’s claims for DIB and SSI benefits, (id. at 146-56),

which became the Commissioner’s final determination upon the Social

Security Administration Appeals Council’s denial of review, (id. at 1-7).


      1
          Page references preceded by “Tr.” are to the administrative transcript. (Dkt. No. 8.)

                                                    2
      Franki commenced the present action on June 25, 2018 by filing her

complaint, wherein she seeks review of the Commissioner’s determination.

(See generally Compl.) Thereafter, the Commissioner filed a certified copy

of the administrative transcript. (Dkt. No. 8.) Each party filed a brief

seeking judgment on the pleadings. (Dkt. Nos. 11, 14.)

                              III. Contentions

      Franki contends that (1) the ALJ erred by failing to address the

Appendix listing that pertains to spine disorders and (2) her residual

functional capacity (RFC) determination was flawed because the ALJ did

not properly evaluate opinion evidence or consider the full extent of non-

exertional limitations. (Dkt. No. 11 at 12-16.) The Commissioner counters

that “[t]he ALJ correctly determined that [Franki] was not disabled, citing

substantial evidence, and her decision was free of reversible legal error.”

(Dkt. No. 14 at 13.)

                                  IV. Facts

      The court adopts the parties’ factual recitations to the extent they are

consistent with the statement of facts contained in the ALJ’s decision and

supported by the medical record. (Tr. at 146-56; Dkt. No. 11 at 3-9; Dkt.

No. 14 at 2-10.)

                                       3
                                    V. Standard of Review

       The standard for reviewing the Commissioner’s final decision under

42 U.S.C. § 405(g)2 is well established and will not be repeated here. For

a full discussion of the standard and the five-step process by which the

Commissioner evaluates whether a claimant is disabled under the Act, the

court refers the parties to its previous decision in Christiana v. Comm’r of

Soc. Sec. Admin., No. 1:05-CV-932, 2008 WL 759076, at *1-*3 (N.D.N.Y.

Mar. 19, 2008).

                                          VI. Discussion

A.     Consideration of Listing 1.04

       Contrary to Franki’s assertion that “[the ALJ] never addresse[d] the

listing that pertains to disorders of the spine,” (Dkt. No. 11 at 12 (citing

Listing 1.04)), the ALJ clearly considered this listing, (Tr. at 149).

Specifically, the ALJ found that “[t]he medical evidence does not establish

the requisite evidence of nerve root compression, spinal arachnoiditis[,] or

lumbar spinal stenosis as required under listing 1.04” and “there is no

evidence that [Franki]’s spine disorders have resulted in an inability to

        2
          The § 405(g) standard of review in DIB proceedings brought under Title II of the Act also
applies to SSI proceedings under Title XVI of the Act. See 42 U.S.C. § 1383(c)(3). Similarly, the
analysis of SSI claims under Title XVI parallels, in relevant part, the statutory and regulatory framework
applicable to DIB claims under Title II. See Barnhart v. Thomas, 540 U.S. 20, 24 (2003).

                                                     4
ambulate effectively, as defined in 1.00(B)(2)(b).” (Id. (emphasis added).)

Although Franki does not specifically argue that the ALJ’s determination in

this regard was not supported by substantial evidence, (Dkt. No. 11 at 12-

13), the court nonetheless finds that it was for the reasons stated by the

Commissioner, (Dkt. No. 14 at 13-14).

B.    RFC

      1.    Evaluation of Opinion Evidence

      In a hodgepodge of inarticulate paragraphs, Franki seems to argue

that the RFC was improper based on the ALJ’s errors in failing to afford

greater weight to Dr. Anthony Lapinsky’s opinion and affording significant

weight to Dr. Tanya Perkins-Mwantuali’s opinion. (Dkt. No. 11 at 14-16.)

      To be sure, the ALJ afforded “some weight” to Dr. Lapinsky’s opinion

“as it is from a treating source familiar with [Franki]’s progress” but found

that “[his] assessed limitations for sitting and standing are unsupported by

the objective evidence of record and [Franki]’s presentation at the

hearing.”3 (Tr. at 153.) For instance, physical examinations noted that


       3
        As relevant here, Dr. Lapinsky opined that Franki could sit, stand,
and walk for one hour in an eight-hour workday and for “10 minutes or
less at one time” and “need[ed] to l[ie] down intermittently throughout the
day.” (Tr. at 976-77.)
                                       5
Franki came in unassisted, had a normal gait and stance, had “no deficit of

the right leg and left leg,” needed no assistive device, had intact reflexes,

retained full strength in her upper extremities (5 out of 5) as well as nearly

full strength in her lower extremities (4 out of 5), and could walk on her

heels and toes without difficulty. (Id. at 488, 492-93, 708-10.) Although

diagnostic tests showed several disc herniations, an annular tear in the

lumbar spine, and a labral tear in the hip, (id. 488-89, 502, 507-08), there

was also evidence in the record that Franki’s symptoms were relieved or

improved with treatment, (id. at 489, 496, 509, 1009). Furthermore, as the

ALJ explained, Franki was able to stand at the hearing and lean very far to

the left, putting all her weight on her left lower extremity, which was also

inconsistent with her allegations of constant left hip pain as well as Dr.

Lapinsky’s opinion. (Id. at 153, 175, 184, 976-77.)

      Notably, Dr. Lapinsky’s opinion was also inconsistent with the opinion

of Franki’s other treating physician, Dr. John Sullivan, who opined that she

could lift and carry twenty pounds or less; stand/walk for six hours at one

time and for seven hours in an eight-hour workday; and sit for six hours at

one time and for eight hours in an eight-hour workday. (Id. at 983.) The

ALJ gave Dr. Sullivan’s opinion more weight than Dr. Lapinsky’s opinion

                                       6
because it was from a treating source familiar with Franki’s progress and

consistent with the record evidence discussed above. (Id. at 153, 983-84.)

Dr. Sullivan’s opinion was also buttressed by Franki’s daily activities. (Id.

at 152-53.) For instance, Franki could do laundry, shop, and handle

childcare, (id. at 708); she had no difficulty taking care of herself, (id. at

491); and she was previously taking classes to become a health

information technician, (id. at 717). Additionally, Franki had previously

spent several days working at a Victorian Fair, and continued to attend

similar events, which required walking and sitting for prolonged periods of

time. (Id. at 174, 775, 859.) She also reported that she spent her days

taking walks. (Id. at 220.) Accordingly, the ALJ was justified in affording

only some weight to Dr. Lapinsky’s opinion.

      For similar reasons, the ALJ did not err in giving Dr.

Perkins-Mwantuali opinion significant weight. (Id. at 153.) Dr.

Perkins-Mwantuali examined Franki and found that she had moderate to

marked limitations in bending, twisting, lifting, pushing, pulling, reaching,

carrying, kneeling, crawling, squatting, and climbing; however, she did not

assess any limitations in sitting, standing, or walking, and noted that

Franki’s gait and station were normal at the exam. (Id. at 708, 711.) This

                                        7
opinion was consistent with the record evidence mentioned above.

Furthermore, the court does not find Dr. Perkins-Mwantuali’s opinion to be

“imprecise,” as Franki asserts, (Dkt. No. 11 at 14), given the accompanying

detailed examination report, (Tr. at 708-11).

      2.    Franki’s Non-exertional Limitations

      Lastly, Franki argues that the ALJ erred by failing to form an RFC

that included non-exertional limitations, such as “the moderate limitation in

maintaining a schedule or routine.” (Dkt. No. 11 at 14-16.) However, the

ALJ appropriately considered and applied the findings by Dr. Jacqueline

Santoro and Dr. H. Tzetzo in formulating an RFC. (Tr. at 154.)

Specifically, the ALJ found that certain aspects of Dr. Santoro’s

assessment were entitled to great weight because her opinion was

rendered after an examination and supported by record evidence, but Dr.

Tzetzo’s opinion was entitled to little weight because he never examined

Franki. (Id.) For instance, the shared opinion of Drs. Santoro and Tzetzo

that Franki had only moderate limitations in maintaining a regular schedule,

(id. at 216, 224), was supported by record evidence that Franki was able to

arrive to medical appointments on time, (id. at 770, 968), and take public

transportation, (id. at 220). However, it was appropriate to reject Dr.

                                      8
Santoro’s additional finding that Franki had “psychiatric problems” that

“may significantly interfere with her ability to function on a daily basis.” (Id.

at 705); see Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002) (finding

ALJ was free to accept portions of opinion that were supported by evidence

and reject those that were not). Additionally, it was appropriate not to

assign greater weight to the opinions of Brittany Bogardus, LMSW, and

Marc McDowell, LMSW, that Franki was very limited in her ability to interact

with others, (id. at 776, 794-95). For instance, there was evidence that

Franki had friends, (id. at 178, 188); drank socially, (id. at 708); appeared

pleasant, alert, and oriented at examinations, (id. at 488, 985-86); had

detailed conversations with doctors, (id. at 489, 494, 499, 509); was

previously able to interact with others at Victorian fairs as well as at prior

jobs that required conversing on the telephone, (id. at 170-71, 175, 204);

could adequately relate to others and be cooperative, (id. at 704); was able

to teach her son how to make a few meals, (id. at 177); had a normal mood

and appropriate affect, (id. at 673); and could effectively engage with the

ALJ as well as her attorney at the hearing, (id. at 168-93). Accordingly, the

ALJ did not err in weighing these opinions.

      Lastly, contrary to Franki’s assertion, (Dkt. No. 11 at 7), the ALJ

                                        9
incorporated the non-exertional limitations that were supported by

substantial evidence into his RFC determination by calling for a “low-stress

environment” and “routine tasks that do not significantly change in shift,

pace, or location on a daily basis.” (Tr. at 150.) This RFC determination

was part of the second hypothetical question posed to the vocational

expert, and did not change his opinion that there existed jobs in significant

number in the national economy that an individual such as Franki could

perform. (Id. at 209-10.) Accordingly, the ALJ properly determined the

non-exertional limitations that factored into his RFC determination, and

substantial evidence supported that determination.

C.    Remaining Findings and Conclusions

      After careful review of the record, the court affirms the remainder of

the ALJ’s decision, as it is supported by substantial evidence.

                              VII. Conclusion

      WHEREFORE, for the foregoing reasons, it is hereby

      ORDERED that the decision of the Commissioner is AFFIRMED and

Franki L.’s complaint (Dkt. No. 1) is DISMISSED; and it is further

      ORDERED that the Clerk close this case and provide a copy of this

Memorandum-Decision and Order to the parties.

                                      10
IT IS SO ORDERED.

September 27, 2019
Albany, New York




                     11
